Title: To Alexander Hamilton from Nathan Keais, 6 May 1791
From: Keais, Nathan
To: Hamilton, Alexander


Collectors OfficePort Washington [North Carolina] May 6th: 1791
Sir
Yours of the 14th & 15th Ulto I have duly received together with the last Acts of Congress. I shall as Soon as Possible and on the best terms I am able Contract with Some Person of Ability to build & Compleat the revenue Cutter. In your Letter of the 14th Ulto. you Say, on the receipt of this Letter you will Proceed to Contract with Suitable Persons for the erecting or fixing and Keeping up Setts of Stakes Which are Requisite to mark out the Several Channels that was formerly furnished with them. As no Particular Part of this Business is mentioned it has the appearance that you intended that I Should have the Management of all the sounds and Channels that was Ordered to be Stak’d by the Laws of this State.
Which I cannot think was your intentions, as the Waters of Cape Fear is so remote from all the Other Parts of this State the Legislature Gave them a Priviledge of Appointing Commissioners for that River alone. The Stakeage of the Swash and Royal Shoal in Pamplico Sound, was under the Directions of the Commissioners of Newbern Washington and Edenton; the Other Channels running into Pamplico & Albermarle Sounds under their Respective Commissioners.
This Method of Putting the Management of the Swash and Royal Shoal under the Care of three commissioners So remote from each Other was attended with Ill Consequences. I think this Business Ought to be put under the direction of One Person. I Shall Proceed to Hire Out the Stakeage of the Swash Royal Shoal and Pamplico Sound and All the Other Parts Within my District and Shall Wait your Instruction before I Proceed Further.
I am With Respect   Your Obedient Servant
Nath Keais
